FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SUNDAY SAUT LOMO PARULIAN,                       No. 07-73016

               Petitioner,                        Agency No. A078-020-256

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Sunday Saut Lomo Parulian, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lolong v.

Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc), we deny the petition for

review.

       Substantial evidence supports the agency’s conclusion that Parulian failed to

establish past persecution. See Nagoulko v. INS, 333 F.3d 1012, 101 6-17 (9th Cir.

2003). Substantial evidence also supports the agency’s conclusion that Parulian

failed to establish a clear probability of furture persecution because he has not

provided sufficient evidence that he will be specifically targeted for persecution.

See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003).

       Finally, substantial evidence supports the agency’s denial of CAT relief

because Parulian failed to show it was more likely than not that he would be

tortured in Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




RA/Research                                2                                    07-73016